—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of (1) a judgment of the Supreme Court, Westchester County (Colabella, J.), dated February 3, 1999, as, upon a jury verdict, is in favor of the defendant Burchetta F.A., Co., Inc., and against him dismissing the complaint insofar as asserted against it, and (2) a judgment of the same court dated April 26, 1999, as, upon the same jury verdict, is in favor of the defendant Morse Diesel, Inc., and against him dismissing the complaint insofar as asserted against it.
Ordered that the judgments are affirmed insofar as appealed from, with one bill of costs.
The weight to be accorded to the testimony of the parties’ experts was properly left to the jury (see, Gray v McParland, 255 AD2d 359). The verdict was based on a fair interpretation of all the evidence presented (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contentions are unpreserved for ap*518pellate review or without merit. Bracken, P. J., Ritter, Gold-stein and Feuerstein, JJ., concur.